Leonard, Judge,
delivered the opinion of the court.
The issue made in the cause by the plea in abatement was, whether the defendants had “fraudulently concealed or disposed of their property, so as to hinder or delay their creditors.” Upon a trial by the court, the facts involved in it were specially found, and the court having pronounced upon these facts that the defendants had concealed or disposed of their effects as alleged, the only question now submitted to us is, whether the facts so found justify the conclusion. We do not think enough is found to enable us to declare, as a matter of law, against the defendants upon the plea in abatement, and for this reason the judgment must be reversed, and the cause remanded. We always regret being under the necessity of determining a case upon what may turn out to be a mere matter of form ; but the obligation we are under of deciding each case by general rules, applicable alike to all similar cases, sometimes imposes this necessity upon us, and the particular evil must then be submitted to on account of the general good that results from the strict adherence to principles.' It may be that the inferior court was entirely satisfied upon the evidence before it, that the bacon and lard were put into the possession of Martin & Cook by the direction of Burns & Brother, to be shipped by the former, in their own names, to St. Louis, but upon a secret trust for the defendants ; and that the purpose of the defendants, in thus disposing of their property, was to conceal it from their creditors and secure it for their own use; and that the court would have so expressly found, if their attention had been called to the matter. But yet no such intention or purpose or trust has been found as a fact in the case, nor indeed is it found that the defendants had any part or lot in the shipment to St. Louis, (although it seems they knew of it,) or in the disposition of the property here. The fact is, that no matter how the truth may be, there is nothing found incompatible with the idea that the defendants were guiltless of the charge imputed to them. It was for the plaintiff to prove his allega» *581tion, and, although the circumstances stated in the finding may be sufficient not merely to arouse suspicion, but fully to justify a jury or a court sitting in the trial of the fact, in inferring that the shipment to St. Louis, and the disposition of the property there, was or has been suggested, yet we can not draw this inference as a mere natural presumption, and in this way supply the omission. We sit here, in cases like the present, to determine questions of law, and not to try matters of fact, and must therefore limit ourselves to pronouncing conclusions of law upon the facts found, and can not infer from these facts other facts by the force of mere natural presumptions, and then pronounce, upon the combined effect of both, the facts thus inferred and the facts expressly found.
It may not be improper here to advert for a moment to the views expressed by this court as to the character of the finding required by the law, when the trial is by the court, and as to the province and duty of this court, when the question here is as to the sufficiency of the finding to settle the issues of fact made between the parties. In Bates v. Bower, (17 Mo. 553,) it is said : “ The decision is evidently a substitute for a special verdict, or the statement of facts in the old form of rendering a decree in chancery.” The same views are reported in Farrar v. Lyon (19 Mo. 123): “ The finding of the court is like a special verdict in containing a finding of facts not of evidence.” And in the St. Louis Hospital Association v. Williams’ adm’r, (19 Mo. 612,) it is said : “ In reviewing the law of a case upon the facts found, it is not the province of this court, from one or more facts, as found, to deduce the existence of another fact.” Speaking alone for myself, I remark that perhaps it might have been better originally to have holden it to be sufficient to find the issuable facts alleged in the pleading, in the general form in which it was allowable to plead them, but this was settled otherwise ; and as this provision is omitted in the Revised Code of 1855, a reconsideration of the matter, even if it were allowable, would be of no practical value. Under the law as now settled, the facts constituting *582the ultimate issuable fact put in issue between the present parties, must be so found that this court can pronounce, as a matter of law, that they constitute a fraudulent disposition or concealment o£ the party’s property, within the meaning of the plaintiff’s allegation ; and we think that can not be done upon the present finding, even supposing that if we were sitting in the trial of the fact, the circumstances found would satisfy our consciences of the truth of the allegation.
The judgment is reversed, and the cause remanded.